Citation Nr: 0310326	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  99-08 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable rating for a right knee 
disability, effective from August 17, 1995 to June 6, 1996.  

2.  Entitlement to a rating in excess of 20 percent for a 
right knee disability, effective from June 7, 1996.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
November 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
granted service connection for a medial meniscus tear of the 
right knee and assigned a noncompensable evaluation, 
effective August 17, 1995. By May 1999 rating decision, the 
RO granted a 10 percent rating for the veteran's medial 
meniscus tear of the right knee, effective June 7, 1996.  By 
July 2000 rating decision, the RO granted a 20 percent rating 
for the veteran's medial meniscus tear of the right knee, 
effective June 7, 1996.  A temporary 100 percent rating was 
assigned, effective January 23, 1997 based on necessary 
convalescence.  This was discontinued, effective March 1, 
1997, and a 20 percent rating was reinstituted.     

In January 2001 a hearing was held at the VA Central Office 
in Washington, D.C. before C.W. Symanski, who is the Member 
of the Board rendering the final determination in this claim, 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The matter was remanded by the Board in February 2001 in 
order for the veteran to be afforded another VA orthopedic 
examination.  This was accomplished, and the matter is now 
once again before the Board for disposition.  




FINDING OF FACT

For the period from August 17, 1995 to June 6, 1996 and 
thereafter, the veteran's right knee condition was productive 
of subjective complaints of pain, weakness, stiffness, 
inflammation, instability, and lack of endurance, but not 
productive of limitation of motion of less than 30 degrees 
with pain or weakness.    


CONCLUSION OF LAW

1.  For the period from August 17, 1995 to June 6, 1996, the 
right knee disability was 20 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 
5260, 5261 (2002).  

2.  A rating in excess of 20 percent for a right knee 
disability is not warranted under applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5256, 5257, 5258, 5260, 5261, 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  The RO has notified the appellant of the provisions 
of the VCAA and has considered the requirements of the VCAA 
in connection with this claim.  Regulations implementing the 
VCAA were adopted recently.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The regulations add nothing of 
substance to the new law, and the Board's consideration of 
the regulations does not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Here, The veteran 
was sent notice of the rating decision granting him a 
noncompensable rating for his right knee condition in 
September 1998, a statement of the case (SOC) in April 1999, 
supplemental statements of the case (SSOC's) in May 1999, 
June 2000, and June 2002, and a copy of the February 2001 
Board remand.  These documents - collectively - listed the 
evidence considered, the legal criteria for determining 
whether service connection could be granted, and the analysis 
of the facts as applied to those criteria, thereby adequately 
informing the veteran of the information and evidence 
necessary to substantiate his claims. 
     
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The supplemental 
statement of the case (SSOC), issued in June 2002, informed 
him that, provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claim, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2002), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2002). Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2002).  
Here, per the February 2001 Board remand, the veteran was 
sent a letter in March 2001 informing him of what information 
he needed to provide VA in order for us to obtain all 
relevant medical records, including providing VA with the 
address and dates of treatment of Dr. Hoffman, who the 
veteran indicated at the January 2001 hearing treated him for 
his right knee condition.  The veteran did not respond to 
this letter.  Given the foregoing, the Board finds that VA 
has complied with its duty to notify the appellant of the 
duties to obtain evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).    

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


			      II.  Increased Rating			
	

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes (DC's) identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for his knee condition.  In such a case it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  After reviewing the evidence, 
the Board is satisfied that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (2002).

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2002).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. 38 C.F.R. § 4.21 (2002).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2002).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2002).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the ankle 
and knee are considered major joints.  38 C.F.R. § 4.45 
(2002).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.  

The veteran asserts that he is entitled to a higher rating 
for his right knee condition.  He was most recently rated 
under DC 5258 for his right knee disability, however, he had 
been previously rated under DC 5260.  His disability is rated 
as noncompensable for the period August 17, 1995 to June 6, 
1996, and as 20 percent disabling from June 7, 1996.  Thus, 
the issues are whether the veteran is entitled to a 
compensable rating for the period August 17, 1995 to June 6, 
1996, and to a rating in excess of 20 percent from June 7, 
1996.  

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address 
limitation of motion of the knee, a 10 percent rating will be 
assigned for flexion limited to 45 degrees and extension 
limited to 10 degrees.  A 20 percent rating is warranted when 
flexion is limited to 30 degrees and extension is limited to 
15 degrees.  A 30 percent rating is warranted when flexion is 
limited to 15 degrees and extension is limited to 20 degrees.  
A 40 percent rating is warranted when extension is limited to 
30 degrees and a 50 percent rating is warranted when 
extension is limited to 45 degrees.  Under 38 C.F.R. § 4.71a, 
DC 5258, a 20 percent disability evaluation is granted for 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking" pain, and effusion into the joint.  This is the 
only rating listed for this Diagnostic Code (DC).  

The veteran had active duty from September 1970 to November 
1974.  A September 1970 enlistment examination noted a 
history of fractured patella in 1965. Upon examination, x-
rays of the right knee were negative.  Service medical 
records (SMR's) do document the veteran's complaints of right 
knee pain during service.  For example, a record dated in 
September 1970 notes that the veteran was seen with 
complaints of blisters on his right knee.  An October 1970 
service medical record indicates that the veteran was seen 
with complaints of right knee pain for several weeks.  
Examination was negative for right knee disability.  
Impression was no significant defects.  A service medical 
record dated in December 1971 notes the veteran's complaints 
of chronic right knee pain.  The veteran noted that it felt 
like his knee was giving out on him.  Examination was 
negative for swelling, crepitation, and pain on pressure.  
Service medical records dated in January 1972 note a history 
of injury to the right knee in 1969, as well as the veteran's 
complaints of right knee pain.  He had a full range of 
motion.   Examination revealed no effusion.  Impression was 
possible medial meniscus tear.  X-rays were negative.  A 
September 1973 service medical record notes the veteran's 
complaints of a sore right knee following running.  The 
veteran's history of right knee pain was noted.  It was also 
noted that all prior x-rays of the right knee had been 
negative.  The veteran was given an ace wrap for his right 
knee.  A November 1974 release from active duty examination, 
however, notes no history, complaints or findings of a right 
knee disability.

VA outpatient treatment records from 1995 and 1996 indicate 
that the veteran was seen with complaints of a right knee 
disability.  For example, outpatient treatment reports from 
1995 show that the veteran was seen with complaints of right 
knee pain and that he was assessed with degenerative joint 
disease of the right knee.  Additionally, a January 1996 
treatment report notes that the veteran continued to have 
right knee pain, however, X-rays of the right knee were 
reported to be negative.

The veteran was seen in the Domiciliary Clinic on June 7, 
1996 with complaints of right knee pain.  It was noted that 
his range of motion was full, but painful.  He had no 
palpable crepitus.  He was assessed with post-traumatic 
degenerative joint disease and thereafter underwent an MRI 
examination in July 1996.  Impression included: parameniscal 
cysts secondary to a large horizontal cleavage tear of the 
posterior horn of the medial meniscus; significant 
chondromalacia patellae; secondary osteoarthritic changes and 
mild thinning of the hyaline articular cartilage.
 
As was mentioned above, a July 1996 MRI revealed a medial 
meniscus tear of the right knee, for which he had surgery in 
January 1997.  A partial meniscectomy was done on the 
posterior third of the medial meniscus.  A follow-up report 
from February 1997 noted that the sutures had been removed.  
In May 1997 the veteran was seen with complaints of 
occasional snapping.  He had a full range of motion and no 
instability.  Subsequent records noted complaints of pain, 
but no limitation of motion was shown.  

In a hearing before the Board in April 1998, the veteran 
testified that he first injured his right knee during boot 
camp in September 1970 and that he sought treatment a number 
of times during military service for his right knee.  The 
veteran further testified that he could not afford to seek 
medical treatment for his right knee during the years 
immediately following his discharge.  He testified that he 
continued to have right knee problems from the date of the 
original injury in service, but treated it himself with an 
ace bandage and pain medication.  

The veteran submitted to a VA examination in June 1999.  It 
was reported that the veteran complained of pain, weakness, 
stiffness, inflammation, instability and lack of endurance in 
his knee and that these symptoms were present on a constant 
basis.  He further stated that these symptoms were aggravated 
by kneeling, walking, or climbing up stairs or standing for 
prolonged periods of time.  He did state that the pain was 
somewhat relieved by sitting and rest, but that when he sits 
for a while his knee gets stiff and he must stretch and take 
frequent breaks.  The stiffness has caused him to fall down 
frequently and that this occurred when he had to walk for a 
prolonged period of time.  He also stated that he was totally 
unable to run, as his knee was unstable.  He stated that he 
had significant difficulty performing such duties as climbing 
stairs, working in the garden, taking out the trash, pushing 
a lawnmower, shopping, or vacuuming due to pain in his knee.  
It was noted that he used to work in the shipyard, but that 
the necessity he to be able to climb ladders and kneel 
dictated that he stop such work.  However, it was also noted 
that, at the time of the examination, he was working in a 
warehouse as a forklift driver and that it did not put too 
much strain on his knee.  

Upon examination, it was reported that the veteran was 66 
inches tall and weighed 230 pounds.  It was noted that the 
veteran wore a Neoprene brace on his right knee.  The leg 
length from the anterior superior iliac spine to the medial 
malleous was 94 cm. on the right and 94 cm. on the left.  An 
examination of the feet revealed no abnormal weight bearing.  
He had significant limitation of standing and walking; he was 
only able to stand for about fifteen minutes without resting.  
Examination of the right knee revealed tenderness medially 
with minimal effusion noted.  There was no evidence of 
erythema, swelling, or instability.  Upon range of motion 
testing of the right knee he had 95 degrees of flexion, 
secondary to pain, and extension to 0 degrees.  The Drawer 
Test and McMurray's Test were negative.  There was evidence 
of fatigue due to significant pain throughout the range of 
motion that the examiner rated "20" percent, however, 
weakness was noted to be the major impact on function.  The 
examiner further stated that the range of motion on the right 
knee was limited by weakness to 30 degrees of flexion.  He 
stated that the veteran had no evidence of constitutional 
signs of arthritis.  It was reported that X-rays of the right 
knee revealed degenerative changes in both compartments.  The 
veteran was diagnosed with partial right medial meniscectomy 
with evidence of degenerative joint disease in both 
compartments of the right knee with ongoing pain syndrome and 
decreased range of motion.  

In January 2001 the veteran testified at a hearing before the 
undersigned Member of the Board that his right knee 
disability had worsened since his last VA examination in 
1999.  He reported having constant right knee pain, swelling, 
and instability.  He stated that it felt like "bone against 
bone".  He stated that he had a job sorting mail, which 
allowed him to sit often.  He also stated that he had an 
elastic brace that he wore constantly, but denied that his 
knee ever physically locked up on him.      

The veteran submitted to another VA examination in September 
2001, in which the examiner reviewed the claims file (C-file) 
in conjunction with the examination.  He complained of the 
same symptoms in his right knee as those he described in the 
above examination report: pain, weakness, stiffness, 
inflammation, instability and lack of endurance.  He stated 
that he required anti-inflammatory medications to function 
and that he had a very unusual gait pattern, secondary to his 
knee pain.  He stated that he was unable to carry out his 
activity of daily living with out difficulty.  It was 
reported that the veteran was unable to work as normal, 
though it was noted that he worked as a courier driving a 
vehicle.  It was stated that he was no longer able to do hard 
labor because of his knee.  The veteran stated that his knee 
was made worse by kneeling or trying to walk or stand for any 
period of time, including trying to climb stairs.  He stated 
that his condition was relieved when he rested, but indicated 
that the right knee pain never completely dissipated.  He 
stated he was unable to walk for a prolonged period of time.  
He was reported to be taking Tylenol and aspirin.  

Upon examination, he was noted to be 66 inches tall and weigh 
235 pounds.  The examiner stated that his skin showed three 
surgical scars on his knee which measured 1 mm x 1 mm in 
size.  He noted that there was no underlying tissue loss or 
disfigurement of keloid formation.  Additionally, he stated 
that there was no limitation of function secondary to the 
scars.  Both leg lengths were measured at 88cm form the 
superior iliac spine to the medial malleous.  He reported no 
abnormal sign of weight bearing to the lower extremities.  
Nor did he find any callosities or breakdown, though he did 
note that the veteran had some unusual shoe wear on the 
lateral aspect of the heel.  It was stated that the veteran 
did not need any device for ambulation and that his posture 
was normal.  He had an antalgic gait pattern with external 
rotation of his leg to be able to function.  He did have 
limitation on standing and walking, secondary to his pain.  
His right knee demonstrated weakness, but there was no 
redness or heat.  There was swelling and a 1+ effusion.  
There was no instability noted.  Upon range of motion testing 
on the right knee, the veteran demonstrated flexion to 140 
degrees, with pain on the ends of that motion.  He had 0 
degrees of extension with pain.  There was no drawer test 
done and MacMurray test was negative.  He did have pain, 
fatigue, weakness, lack of endurance and incoordination.  The 
veteran stated the his lack of endurance was the worst of 
these problems.  The veteran did not have any constitutional 
signs of any arthritis.  The examiner stated X-rays 
demonstrated severe narrowing of the medial joint line with 
arthritic changes.  He had bone-on-bone, as best seen in the 
anterior view, which was standing.  The lateral view also 
demonstrated degenerative joint disease between the patella 
and the femur.  Further, he had degenerative joint disease 
between the femur and tibia.  

The examiner stated the veteran was status post meniscectomy 
and has developed advanced degenerative joint disease to the 
right knee.  He stated that the conditional impairment was 
due to pain as a result of the advanced degenerative joint 
disease.  He also demonstrated weakened movement secondary to 
the degenerative joint disease.  He also demonstrated excess 
fatigability and incoordination, but he did not have a loss 
of range of motion based on these.  However, it was noted to 
be quite painful when he would try to go through a range of 
motion in his gait pattern.  The examiner stated that he did 
believe that the pain could significantly limit his 
functional ability during flare-ups.  He stated that it had 
the chronic basis of causing pain normally and that he 
believed the veteran will need further anti-inflammatory 
medications possibly leading to a total knee replacement.       

A.  Compensable rating from August 17, 1995 to June 6, 1996.

The Board finds that for the period August 17, 1995 to June 
6, 1996, the veteran is entitled to the same compensable 
rating as was assigned effective June 7, 1996.  Medical 
records show he was having knee problems during this period 
of time with no evidence that such problems were 
significantly less severe than those present after June 6, 
1996, the effective date of the 20 percent rating.  
Assignment of the 20 percent rating would also comport with 
38 C.F.R. § 3.400 concerning effective dates of awards.     

B.  Rating in excess of 20 percent.

The Board finds that the veteran's condition does not warrant 
a rating in excess of 20 percent under DC 5260 and that a 
higher rating is not available under any other diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5003.  As is noted 
above, the June 1999 VA examination report listed the veteran 
as having 95 degrees of flexion, secondary to pain, and 
extension to 0 degrees.  The examiner stated that the range 
of motion of the right knee was limited by weakness to 30 
degrees of flexion, the degree of limitation required for a 
20 percent rating.  In the September 2001 VA examination 
report, he was noted to have flexion to 140 degrees, with 
pain on the ends of that motion.  He had 0 degrees of 
extension with pain.  However, the examiner stated that he 
believed that pain could significantly limit his functional 
ability during flare-ups.    

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. § 4.40 (1999); see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995). 

Based on a complete review of the evidence of record, it is 
concluded that the extent of right knee disability meets the 
criteria for not more than a 20 percent evaluation under 
Diagnostic Code 5260 or any other pertinent diagnostic code.  
In this regard, Diagnostic Code 5258, which is probably the 
most apt criteria for this case provides a maximum rating of 
20 percent and contemplates dislocation of the semilunar 
cartilage (medial meniscus) with frequent episodes of 
"locking" pain, and effusion into the joint.  As this is 
the maximum rating allowable under Diagnostic Code 5258, 
alternative criteria include the limitation of motion codes 
as noted above, to include consideration of functional 
impairment.  Weakness, additional loss of motion during 
flare-ups, the frequency of the flare-ups, the swelling, and 
the pain must all be factored into the functional loss due to 
the service connected knee disability.  The September 2001 VA 
examination report notes that the veteran had flexion to 140 
degrees with pain and extension to 0 degrees with pain, and 
the examiner stated that be believed the pain could 
significantly limit functional ability during flare-ups.  The 
June 1999 VA examination report noted that the veteran had 95 
degrees of flexion, secondary to pain, and extension to 0 
degrees.  As is discussed above, the examiner further stated 
that the range of motion on the right knee was limited by 
weakness to 30 degrees of flexion.  Also noted above, flexion 
limited to 45 degrees warrants a 10 percent rating and 
flexion limited to 30 degrees warrants a 20 percent rating 
under Diagnostic Code 5260.  Clearly at no point did the 
veteran have such functional limitations or limitation of 
motion to even approach the criteria for a rating in excess 
of 20 percent.  No loss of extension was ever verified and 
the limitation of motion to 30 degrees was only arrived at by 
factoring in the functional limitations due to pain and 
weakness.

A higher rating based on limitation of motion would require 
limitation of flexion to 15 degrees under Diagnostic Code 
5260.  Clearly, limitation of flexion to 15 degrees has never 
been shown even with consideration to the effects of pain and 
weakness in rating the veteran's disability.  Although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  In expressing the extent of the 
veteran's limitation of motion, the 2001 VA examiner based 
the finding of limitation of flexion on pain and weakness-
including during flare-ups-in the right knee.  As pain and 
weakness have been contemplated in the consideration of 
limitation of motion, the Board does not find that a separate 
rating in excess of 20 percent under Diagnostic Code 5260 is 
warranted.

Further, the Board notes that arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257.  VAOPGCPREC 23-97 (July 1, 
1997) and VAOPGCPREC 9-98 (August 14, 1998).  Under 
Diagnostic Code 5257, other impairment of the knee, a 10 
percent rating requires slight recurrent subluxation or 
lateral instability, a 20 percent rating requires moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  In the case at hand, although 
the veteran has subjective complaints of instability, neither 
the two VA examination reports nor private treatment records 
disclosed any objective signs of recurrent subluxation or 
lateral instability of the right knee.  In fact, it was 
stated in both VA examination reports specifically that there 
were no objective signs of instability.  Thus, a separate 10 
percent rating under Code 5257 is not in order.  

				   III.  Conclusion    

Based on the foregoing, the Board finds that the impairment 
resulting from the veteran's right knee injury warrants a 20 
percent rating for the period August 17, 1995 to June 6, 
1996, but the preponderance of the evidence is against the 
claim for a rating in excess of 20 percent.  In reaching this 
decision, the Board considered the benefit-of-the-doubt rule; 
however, as the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 20 percent, such 
rule is not for application in this case.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to 20 percent rating for the veteran's right knee 
condition for the period of August 17, 1995 to June 6, 1996, 
is granted, subject to regulations governing awards of 
monetary benefits.

Entitlement to a rating in excess of 20 percent for the 
veteran's right knee condition is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

